 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON

 8   WESTMARK EMERALD POINTE                              NO. 2:19-cv-01821-RSM
     LLC, a Washington limited liability
 9   company,                                             SECOND STIPULATED MOTION
10                                                        AND ORDER MODIFYING DATES
                            Plaintiff,                    FOR INITIAL DISCLOSURES AND
11                                                        JOINT STATUS REPORT
     v.
12
13   CITY OF BURIEN, a Washington municipal
     corporation,
14
                           Defendant.
15
16
                                           I. STIPULATION
17
            The parties, by and through their respective counsel, hereby stipulate and agree to
18
     the following dates, modifying the existing dates set forth in Dkt. 8 as further previously
19
20   modified by stipulated order set forth in Dkt. 17:

21          Initial Disclosures Pursuant to FRCP 26(a)(1):                        2/21/2020
22          Combined Joint Status Report and Discovery
23          Plan as Required by FRCP 26(f) and
            Local Civil Rule 26(f):                                               2/21/2020
24
            These dates have been discussed and agreed upon by counsel for the parties. The
25
     modification requested in this stipulation is based on good cause, including the existence of
26
27   an ongoing administrative hearing before the City of Burien Hearing Examiner. The

28
     SECOND STIPULATED MOTION AND                                            MENKE JACKSON BEYER, LLP
29                                                                                 807 North 39th Avenue
     ORDER MODIFYING DATES FOR INITIAL                                              Yakima, WA 98902
                                                                                  Telephone (509)575-0313
30   DISCLOSURES AND JOINT STATUS REPORT                                             Fax (509)575-0351
     NO. 2:19-cv-01821-RSM - 1
 1
 2
 3
     Court’s judicial assistant was consulted in this matter and this stipulated motion has been
 4
     filed accordingly.
 5
 6
     s/Kenneth W. Harper                              s/Charles A. Klinge
 7   KENNETH W. HARPER, WSBA# 25578                   CHARLES A. KLINGE, WSBA #26093
     Menke Jackson Beyer, LLP                         Stephens & Klinge, LLP
 8   807 N. 39th Avenue                               601 – 108th Ave. NE, Suite 1900
     Yakima, WA 98902                                 Bellevue, WA 98004
 9   (509) 575-0313                                   (425) 453-6206
10   kharper@mjbe.com                                 klinge@sklegal.pro
     Attorneys for Defendant                          Attorneys for Plaintiff
11
12                                            II. ORDER
13
14          It is so ordered.

15
            DATED this 21 day of January 2020.
16
17
18
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
     SECOND STIPULATED MOTION AND                                            MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
29   ORDER MODIFYING DATES FOR INITIAL                                              Yakima, WA 98902
                                                                                  Telephone (509)575-0313
     DISCLOSURES AND JOINT STATUS REPORT                                             Fax (509)575-0351
30   NO. 2:19-cv-01821-RSM - 2
